BENEDICT, District Judge.
It is plain that, if the red light seen by those on the bark was the light of the Martha, the only way in which the collision could have been brought about was by a false manoeuvre on the part of the bug in keeping away. That the Helm of the brig was put up after the bark had been seen to leeward, is proved by every person on the brig's deck at the time; and I am free to say that I do not see how the mate can be believed, when he says that his vessel, running close-hauled under a full sail breeze, did not keep away, when not only was her helm put up but her sheets at the same time started. In such a breeze she must necessarily have fallen off. That ma-noeuvre on her part will fully account' for all that occurred, and it was a clear fault.
The only answer that has been made to this view is by the suggestion, that the red light seen to windward of the bark was not the light of the brig but of another vessel, and that the brig was not seen at all until under the bark’s bows and when a collision was inevitable. But the difficulty with this suggestion is, that, if it be supposed that the red light seen from the bark was not the light of the brig, the fact that the red light Of the bark was seen from the brig and to leeward, as those from the brig say, is equally conclusive to show that the collision could not have occurred as it did unless the brig was kept away.
Not only do the two men from the brig’s deck say that the red light of the bark was so seen from the brig, but this is averred in the libels and must therefore be taken to be true. The conclusion, therefore, cannot be avoided, that the collision was caused by *1199the brig’s being kept away, instead of holding her course, as it was her duty to do.
The libels are accordingly dismissed, with costs.